This is an action brought to foreclose a chattel mortgage. Defendant appeals from the judgment and order denying her motion for a new trial.
A few days prior to the commencement of the action defendant served on plaintiff an offer in writing to pay him one hundred and ninety-four dollars and interest, in full payment and discharge of the obligation. No further steps were taken by defendant in reference to this offer, and it is now conceded that it did not have the effect of extinguishing the obligation. But it is claimed by defendant that inasmuch as *Page 143 
the judgment subsequently rendered was for the amount specified in the written offer, that such offer, therefore, had the effect of depriving plaintiff of any right to a judgment for costs and attorneys' fees. Section 1493 of the Civil Code provides: "An offer of performance must be made in good faith and in such manner as is most likely, under the circumstances, to benefit the creditor." Upon the question of good faith defendant testified that at the time the offer was made she did not have the money to make it good; and upon all the testimony the court made a finding of fact to the effect that the offer was not made in good faith. In view of this provision of the code, taken in connection with the evidence and the findings of fact, we are satisfied that the offer was entirely ineffectual for any purpose as bearing upon the judgment rendered.
For the foregoing reasons the judgment and order are affirmed.
Van Dyke, J., and Harrison, J., concurred.